EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receive utterance text from a user; divide the utterance text at a plurality of understanding action request positions of the utterance text; add incomplete words to words of the utterance text at the plurality of understanding action request positions; control, based on the addition of the incomplete words, an utterance  in at least one  understanding action request position of the plurality of understanding action request positions; receive an understanding action from the user based on the utterance in the at least one understating action request position; and  control a next utterance based on the understanding action and the utterance text.
Regarding claim 17, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receiving utterance text from a user; dividing the utterance text at a plurality of understanding action request positions of the utterance text; adding incomplete words to words of the utterance text at the plurality of understanding action request positions;  controlling, based on the addition of the incomplete words, an utterance  in at least one  understanding action request position of the plurality of understanding action request positions Page 7 of 12Application No. 16/321,328 Reply to Office Action of March 18, 2021 ; receiving an understanding action from the user based on the utterance in the at least one understating action request position; and controlling a next utterance based on  the understanding action and the utterance text”
Regarding claim 18, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receive utterance text from a user; divide the utterance text at a plurality of understanding action request positions of the utterance text; control, based on the utterance text, an utterance in at least one understanding action request position of the plurality of 
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of: Nguyen (US 2007/0255566) teaches a slot filling recognition system ([0014-0015]) and that chooses a best hypothesis from the recognition engine ([0077-0078]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW H BAKER/Primary Examiner, Art Unit 2659